JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given *57due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 11th day of December, in the year 1902, A.D., report to this Court, which said report is now on file, recommending the Government be declared the proprietor of said land and premises upon payment of the sum of $100, interest and costs. IT IS NOW THEREFORE ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Taamu, the sum of $100 together with interest thereon at the rate of 8 per cent per annum from the 7th day of March, 1901 to the 10th day of December, 1902, amounting to $14.07, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $50.50, said sums making a total of $164.57, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $164.57, as aforesaid, the Government of the United States of America be and the same is hereby declared the proprietor of ALL that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “Laloifi”, starting on the boundary line of the land agreed to be surrendered and sold by the Samoan landowners of Fagatogo to the United States Government at the southeastern corner of land called “TUANUU”, the property of the said Government; thence following the eastern boundary of said land, “TUANUU”, bearing 24 degrees, distance 5 feet, to the land of said Government, called “ASOLELEI”; thence following the boundary of said land *58“ASOLELEI”, easterly, bearing 117 degrees, distance 32 feet; thence bearing 37 degrees, distance 39.5 feet, to land claimed by Ifopo, called “Utumoa”; thence following the south boundary of said land “Utumoa”, bearing 294 degrees 45 minutes, distance 64 feet, to land “Lelotoa”, claimed by Sarnia, and land “Laloifi”, claimed by Mele Meredith, and conveyed to said Government on the 12th day of June, 1901 A.D., and recorded in Vol. 1, Folios 87, 88 & 89 of the Register of Transfers, United States Naval Station, Tutuila; thence following the northwestern boundary of said recorded land in a southerly direction, bearing 63 degrees 47 minutes, distance 36 feet; thence bearing 52 degrees 17 minutes, distance 25.5 feet, to said agreed boundary line; thence west along said agreed boundary line, bearing 301 degrees 41 minutes, distance 71 feet, to the point of starting.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of the said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 13th day of December, 1902, A.D.